Citation Nr: 1822024	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-27 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1987 and from August 1993 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

A June 2014 VA examination noted that the Veteran has exacerbations of the low back disability four times yearly which required treatment by a physician and a week of rest to recover.  However, the examiner stated that incapacitating episodes were not shown.  The examiner also noted sensory loss for both lower extremities, but found that radiculopathy was not present and that no neurologic disability was found.  In addition, that examination, which is the most recent of the Veteran's lumbosacral spine, is almost four years old.  Therefore, the Board finds that additional examination is needed to determine whether there is any related neurologic disability, whether there are any incapacitating episodes, and the current severity of the lumbosacral spine disability.

Accordingly, this case is REMANDED for the following:

1.  Obtain any VA treatment records of the spine and any private treatment records that are not already of record, and associate them with the record.

2.  Schedule the Veteran for VA spine and neurology examinations to determine the severity of a lumbosacral spine disability  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

(a)  Provide ranges of motion of the thoracolumbar spine, in degrees, measured by goniometer, for active and passive motion, and for weight-bearing and nonweight-bearing.

(b)  State whether there is any additional loss of function due to painful motion, weakened motion, fatigability, incoordination, excess motion, or on flare up.

(c)  State whether there is any ankylosis of the spine.

(d)  State whether there are any neurologic disabilities due to the lumbosacral spine disability, to specifically include whether or not a neurologic disability is found in each lower extremity.  If a related neurologic disability is found, please state what nerve is affected and the severity of the symptoms.  Reconcile the finding with the June 2014 examination finding of decreased sensation in both lower extremities.

(e)  State whether there are any incapacitating episodes of intervertebral disc syndrome, which are episodes requiring treatment by a physician and bed rest prescribed by a physician.  Reconcile the finding with the June 2014 examination finding that the Veteran had four episodes per year requiring emergency visits, Tordol, and rest for about a week.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


